
	
		II
		110th CONGRESS
		1st Session
		S. 2008
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reform the single family housing loan guarantee
		  program under the Housing Act of 1949.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Home Ownership Made Easier
			 Act or the HOME Act.
		2.Single Family
			 Housing Loan Guarantee ProgramSection 502(h) of the Housing Act of 1949
			 (42 U.S.C. 1472(h)) is amended—
			(1)by amending
			 paragraph (3) to read as follows:
				
					(3)Income limits
				for eligible borrowersTo be eligible to receive a guaranteed
				loan pursuant to this subsection, the income of a borrower—
						(A)shall not exceed
				the current 4-person household limit, as defined by the Secretary, for a
				borrower living in a 1 to 4 person household;
						(B)shall not exceed
				the current 8-person household limit, as defined by the Secretary, for a
				borrower living in a 5 to 8 person household; and
						(C)shall not exceed
				the current household limits for households greater than 8 persons, as defined
				by the Secretary, for a borrower living in a household of more than 8
				persons.
						;
			(2)in paragraph
			 (4)—
				(A)in subparagraph
			 (A) by inserting and after the semicolon;
				(B)by striking
			 subparagraph (B);
				(C)by redesignating
			 subparagraph (C) as subparagraph (B); and
				(D)in subparagraph
			 (B), as so redesignated, by striking the period and inserting the following
			 having a population of not more than 40,000.;
				(3)in paragraph (8),
			 by striking 1 percent and inserting 2
			 percent;
			(4)by amending
			 paragraph (9) to read as follows:
				
					(9)Refinancing
						(A)In
				generalAny loan guaranteed under this subsection or any loan not
				guaranteed under this section, but which is owed by an individual who would
				qualify as an eligible borrower under paragraph (3) on a residence that would
				qualify under paragraph (4), may be refinanced or extended for any of the
				following purposes:
							(i)To pay off any
				other loan (including a first or second purchase mortgage) not made or
				guaranteed under this section.
							(ii)To repair
				mechanical or structural deficiencies to the residence of the borrower,
				provided that such repairs are made under the supervision of an eligible
				lender, as that term is defined in paragraph (6).
							(iii)To pay for
				closing costs as may be authorized by the Secretary, which shall include a
				discount not to exceed 200 basis points and an origination fee not to exceed
				100 basis points. For each 100 basis points of discount, there shall be a
				minimum corresponding reduction of a 50 basis points in the maximum note rate,
				as defined by the Secretary, charged to the borrower.
							(iv)To allow the
				borrower to consolidate the debts of the borrower up to the greater of $10,000
				or 10 percent of the loan amount, provided that such amounts shall be disbursed
				by the settlement agent at the time of the loan closing.
							(v)For any other
				purpose, and under such terms and conditions, as the Secretary shall
				prescribe.
							(B)LimitationAny
				loan described under subparagraph (A) may not be refinanced or extended for an
				additional amount or term which exceeds the limitations under this
				subsection.
						;
				and
			(5)by adding at the
			 end the following:
				
					(15)Eligibility
				not dependent on qualifying under other housing programsIn no
				event or circumstance shall an otherwise eligible borrower be denied a loan or
				loan guarantee under this section solely because such borrower is not eligible
				(or is eligible and has not applied for) assistance under any other loan,
				housing, housing assistance, or other housing related program administered, in
				whole or in part, by the Federal
				Government.
					.
			3.Income
			 adjustments for minors, students, and persons with disabilitiesSection 501(b)(5)(A) of the Housing Act of
			 1949 (42 U.S.C. 1472(b)(5)(A)) is amended by inserting before the period the
			 following: , except that for purposes of this title the mandatory
			 exclusion amount for minors, students, and persons with disabilities under the
			 definition of adjusted income shall be $2,400.
		
